McAdam, J.
This" action differs from the preceding one in ttie fact that the note in question, for $8,000, was a joint one made by the plaintiffs Egbert and Lowther and by Hanson, the defendant’s testator, and Cameron.
The plaintiffs, having been obliged to pay the obligation at maturity, are entitled to contribution of one-fourth of the amount from the defendant. Dillenbeck v. Dygert, 97 N. Y. 303; 4 Am. & Eng. Ency. of Law (2d ed.) 110; Bradley v. Burwell, 3 Den. 61.
There is no variance between the pleadings and the proof, and if there is a misjoinder of parties plaintiff that objection should have been taken by demurrer or answer. Code, § 499; Williams v. Ingersoll, 23 Hun, 284.
Judgment in favor of plaintiffs, with disbursements, but without costs or allowance. ■
Judgment for plaintiffs, without .costs.